In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-2458
WAYNE EDWARDS,
                                          Plaintiff-Appellant,
                              v.

DONALD N. SNYDER, JR., Director,
MICHAEL L. HOLMES, ALLAN WISELY,
et al.,
                                 Defendants-Appellees.
                   ____________
          Appeal from the United States District Court
              for the Southern District of Illinois.
          No. 02 C 1196—Michael J. Reagan, Judge.
                        ____________
   ARGUED NOVEMBER 8, 2006—DECIDED MARCH 7, 2007
                   ____________


  Before CUDAHY, KANNE, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Wayne Edwards, an inmate at
Big Muddy River Correctional Center in Illinois, dislocated
his finger while playing basketball on New Year’s Eve
2000. He claims he did not receive proper treatment for
almost two days because the prison’s physician was too
busy ringing in the new year. Believing the physician and
other prison staff showed deliberate indifference to his
serious medical condition, Edwards filed a grievance
through internal prison channels. When those remedies
were exhausted, he filed a complaint in federal court
alleging the doctor and other prison officials were deliber-
2                                              No. 04-2458

ately indifferent to his serious medical condition in
violation of his rights under the Eighth Amendment. He
also brought a medical negligence claim under state law.
  On preliminary screening pursuant to 28 U.S.C. § 1915A,
the district court held that Edwards’s claim for deliber-
ate indifference was frivolous and dismissed it. The
court then declined to exercise supplemental jurisdiction
over Edwards’s state law claim and dismissed it without
prejudice. Edwards appeals. Because Edwards’s com-
plaint is neither factually nor legally frivolous and states
a cognizable claim for deliberate indifference, we reverse.


                     I. Background
  The complaint alleges that on December 31, 2000,
Edwards was playing basketball with other inmates at
the Big Muddy River Correctional Center when he ac-
cidentally suffered an open dislocation—a bone in his
right-hand middle finger was pushed severely backwards
and punctured the skin. Prison staff immediately took
Edwards to the infirmary and paged Dr. Brian Ruiz
(“Ruiz”), a prison doctor. Ruiz was not on the premises
but responded by telephone within thirty minutes and
instructed staff to admit Edwards to the infirmary. Ruiz
said he would examine the injury “after the holiday.” Ed-
wards thought his injury required immediate treatment,
so he asked the nurse to call the assistant warden and ask
whether he could receive care at an outside medical
facility. Though Edwards’s request was not granted, Ruiz
was contacted again, and this time he came to the prison
within two hours. Ruiz briefly examined the injury and
ordered Edwards admitted to the prison’s hospital. He
did not, however, order an x-ray or reset the bone. The
doctor simply prescribed antibiotics and pain medication
and departed until after the New Year’s holiday.
No. 04-2458                                            3

  On January 2, 2001, Edwards’s injury was x-rayed and
Ruiz surgically reset the finger. Edwards was discharged
from the prison hospital on January 4, 2001. Approxi-
mately two weeks later, Ruiz ordered Edwards to under-
go physical therapy, and on January 30, 2001, Edwards
saw an orthopedic specialist who reviewed his x-rays and
seconded Ruiz’s prescription. In addition to undergoing
various forms of therapy on his hand, Edwards received
medication to relieve swelling and pain.
  Edwards filed a grievance in February 2001, claiming
delayed and insufficient medical treatment of his dislo-
cated finger. This grievance worked its way up to the
Administrative Review Board, which in turn referred
Edwards’s grievance to the agency medical director for
review. Despite Edwards’s claims that he had received
inadequate treatment resulting in disfigurement and
permanent loss of range of motion, the medical director
found Edwards’s treatment was within reasonable stan-
dards of care. Having exhausted his administrative
remedies, Edwards filed a two-count complaint in fed-
eral court pursuant to 42 U.S.C. § 1983 asserting claims
for deliberate indifference in violation of the Eighth
Amendment and state-law medical negligence. The district
court dismissed the Eighth Amendment claim on prelimi-
nary screening and declined to exercise supplemental
jurisdiction over the state-law negligence claim.


                    II. Discussion
  The district court conducted an initial review of Ed-
wards’s § 1983 complaint under 28 U.S.C. § 1915A, which
requires district courts to preliminarily screen prisoner
complaints and dismiss them if they are frivolous, mali-
cious or fail to state a claim on which relief may be
granted. 28 U.S.C. § 1915A(b)(1). The district court
dismissed Edwards’s Eighth Amendment claim as frivolous
4                                               No. 04-2458

because he “received substantial, prompt medical treat-
ment for his injured finger.” The court explained that
“[n]one of the facts alleged provides even a viable basis
for finding that any Defendant was deliberately indif-
ferent to [Edwards’s] medical needs, in violation of his
constitutional rights.” Having dismissed the federal
constitutional claim, the court declined to exercise sup-
plemental jurisdiction over the state-law claim.
   It is not clear whether the district court dismissed
Edwards’s deliberate indifference claim on grounds of
factual or legal frivolousness. A claim is factually frivolous
if its allegations are bizarre, irrational or incredible. See
Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774
(7th Cir. 2002); cf. Neitzke v. Williams, 490 U.S. 319, 327
(1989) (a claim is factually frivolous under § 1915 if it is
“clearly baseless”); Denton v. Hernandez, 504 U.S. 25, 33
(1992) (explaining that “a finding of factual frivolousness
is appropriate when the facts alleged rise to the level of
the irrational or the wholly incredible”). The district
court’s order does not suggest the court viewed Edwards’s
allegations as wholly irrational and therefore factually
frivolous. Indeed, the complaint’s allegations regarding
Edwards’s injury and the treatment he received are
neither incredible nor bizarre.
  Alternatively, a claim may be properly characterized as
legally frivolous if it lacks an arguable basis in law or is
based on an indisputably meritless legal theory. Neitzke,
490 U.S. at 325, 327. The district court did not suggest
that Edwards’s complaint sought relief under a meritless
legal theory. To the contrary, the complaint plainly seeks
recovery under a recognized constitutional cause of
action. So, if Edwards’s complaint is neither factually nor
legally frivolous, how should we construe and review the
district court’s dismissal?
  Although the district court held that Edwards’s deliber-
ate indifference claim was “frivolous,” it appears from the
No. 04-2458                                               5

court’s analysis that the court actually evaluated the
complaint for failure to state a claim and dismissed it on
this basis. We have previously recognized that “[e]n
route to determining that a claim is frivolous, the district
court must determine whether it is legally insufficient, an
issue purely of law on which appellate review is plenary.”
Billman v. Ind. Dep’t of Corr., 56 F.3d 785, 787 (7th Cir.
1995).
  Complaints may be susceptible to dismissal for failure
to state a claim for various reasons. For example, a
plaintiff may allege too little in his complaint and fail to
meet the minimal federal pleading requirements. See FED.
R. CIV. P. 8. Even if a complaint passes the minimal
threshold of pleading standards, dismissal for failure to
state a claim may be appropriate if it “appears beyond
doubt that the plaintiff can prove no set of facts that
would entitle him to relief.” Marshall v. Knight, 445
F.3d 965, 968 (7th Cir. 2006); Dewalt v. Carter, 224 F.3d
607, 610 n.1 (7th Cir. 2000). A complaint can also allege
too much; a plaintiff may unwittingly plead himself out
of court by alleging facts that preclude recovery. See
McCready v. EBay, Inc., 453 F.3d 882, 888 (7th Cir. 2006).
We consider these possibilities in turn.
  For starters, Edwards’s complaint satisfies the minimal
pleading requirements under FED. R. CIV. P. 8(a), which
requires only a “ ‘short and plain statement of the
claim’ sufficient to notify the defendants of the allega-
tions against them and enable them to file an answer.”
Marshall, 445 F.3d at 968. Edwards’s complaint alleges
he severely injured his finger while in prison and failed
to receive adequate, timely care for a nonmedical reason
(because the prison doctor did not want to interrupt
his holiday). This failure resulted in permanent disfig-
urement, loss of range of motion, and the infliction of
unnecessary pain. These allegations satisfy federal plead-
ing requirements and state a claim for deliberate indiffer-
6                                                No. 04-2458

ence. See Doe v. Smith, 429 F.3d 706, 708 (7th Cir. 2005)
(explaining that plaintiffs “need do no more than narrate
a grievance simply and directly, so that the defendant
knows what he has been accused of ”).
  That leaves the possibility that Edwards pleaded him-
self out of court by alleging facts that defeat an essen-
tial element of his deliberate indifference claim. A delib-
erate indifference claim requires both an objectively
serious risk of harm and a subjectively culpable state of
mind. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Greeno
v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). A deliberate
indifference claim premised upon inadequate medical
treatment requires, to satisfy the objective element, a
medical condition “that has been diagnosed by a physi-
cian as mandating treatment or one that is so obvious
that even a lay person would perceive the need for a
doctor’s attention.” Greeno, 414 F.3d at 653. The subjec-
tive component of a deliberate indifference claim re-
quires that the prison official knew of “a substantial risk
of harm to the inmate and disregarded the risk.” Id.;
Farmer, 511 U.S. at 834. Mere medical malpractice or a
disagreement with a doctor’s medical judgment is not
deliberate indifference. Estelle v. Gamble, 429 U.S. 97, 107
(1976); Greeno, 414 F.3d at 653; Estate of Cole by Pardue v.
Fromm, 94 F.3d 254, 261 (7th Cir. 1996). Still, a plaintiffs
receipt of some medical care does not automatically defeat
a claim of deliberate indifference if a fact finder could infer
the treatment was “so blatantly inappropriate as to
evidence intentional mistreatment likely to seriously
aggravate” a medical condition. Snipes v. DeTella, 95 F.3d
586, 592 (7th Cir. 1996) (citation omitted).
  Edwards did not plead himself out of court by describ-
ing the objective medical condition underlying his claim.
We have recognized a variety of medical conditions as
objectively serious in this context, see, e.g., Johnson v.
No. 04-2458                                                 7

Doughty, 433 F.3d 1001, 1003-04 (7th Cir. 2006) (hernia);
Norfleet v. Webster, 439 F.3d 392, 394-95 (7th Cir. 2006)
(arthritis); O’Malley v. Litscher, 465 F.3d 799, 805 (7th Cir.
2006) (minor burns resulting from lying in vomit); Greeno,
414 F.3d at 649-51 (heartburn and vomiting); Duncan v.
Duckworth, 644 F.2d 653, 654 (7th Cir. 1981) (broken
wrist), and there is nothing in the complaint’s descrip-
tion of Edwards’s openly dislocated finger that would
lead us to think it was anything other than serious. The
state concedes as much but argues Edwards’s com-
plaint admits that Ruiz and the prison staff did not
disregard his injury. That is, the state argues that Ed-
wards’s complaint contains information establishing
adequate treatment and thus precludes a claim of deliber-
ate indifference. We disagree.
  According to the complaint, Edwards was forced to
wait two days for proper treatment for his injured
finger—with a dislocated and fractured bone sticking
through the skin and exposed—because Ruiz did not want
to be bothered during his New Year celebrations. The
state does not address this contention head on but in-
stead points out that Edwards’s complaint incorporates
his grievance reports which show that at least one re-
viewing physician found Ruiz’s treatment “within reason-
able and acceptable standards of care.” This, the state
continues, pleads too much and shows Edwards cannot
establish Ruiz acted with knowing disregard. Edwards’s
complaint, the state asserts, amounts to nothing more than
a disagreement with Ruiz’s prescribed course of treatment,
which does not rise to the level of a constitutional viola-
tion. See Estelle, 429 U.S. at 107. Again, we disagree.
  Edwards’s complaint, including the attached reports,
does not foreclose the possibility that Ruiz knew of the
harm to Edwards in delaying proper treatment. See
Farmer, 511 U.S. at 834; Greeno, 414 F.3d at 653. The
appended records are silent on the central issue in this
8                                              No. 04-2458

appeal: why Edwards was made to wait for two days
after Ruiz’s initial assessment for any treatment for his
open dislocation beyond antibiotics and pain medication.
See Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997)
(recognizing that “delays in treating painful medical
conditions that are not life-threatening can support
Eighth Amendment claims”); Cooper v. Casey, 97 F.3d 914,
917 (7th Cir. 1996). Neither do the attached grievance
reports address the medical effects of this delay or wheth-
er it was reasonable.
   The state’s reliance on Ciarpaglini v. Saini, 352 F.3d
328 (7th Cir. 2003), is misplaced. In Ciarpaglini, the
plaintiff-prisoner contested his treatment for chronic
mental illness and prison doctors’ modifications to his
medication regimen. We held that Ciarpaglini had
pleaded himself out of court and thus failed to state a
claim for deliberate indifference because his complaint
evinced only disagreement with the course of treatment
prescribed by the prison doctors. Ciarpaglini, 352 F.3d at
331. Ciarpaglini might have survived dismissal, we noted,
if he had “simply allege[d] that his medication [was] being
gratuitously withheld without a reason.” Id. That is
precisely what Edwards has alleged here.
  In contrast to Ciarpaglini, Edwards is claiming his
treatment was unnecessarily and deliberately withheld
for no better reason than to accommodate his doctor’s
holiday plans. The physicians reviewing Edwards’s griev-
ance did not address the delayed treatment, instead
focusing on the adequacy of the treatment he eventually
received. The adequacy of Edwards’s later treatment is
a matter distinct from Edwards’s central claim of deliber-
ate indifference, which challenges Ruiz’s delayed treat-
ment, the justification for that delay, and the resulting
harm. Edwards has stated a claim for deliberate indiffer-
ence, and his allegations do not preclude recovery on
that count.
No. 04-2458                                              9

  We therefore reverse the dismissal of Edwards’s claim
for deliberate indifference, but only as to Ruiz. We note
that Edwards’s appeal focused only on Ruiz’s deliberate
indifference; during oral argument, his attorney acknowl-
edged Edwards only sought reinstatement of the deliber-
ate indifference claim against Ruiz. Accordingly, Ed-
wards has waived any challenge to the dismissal of his
deliberate indifference claim against the other defend-
ants. See Weinstein v. Schwartz, 422 F.3d 476, 477 n.1
(7th Cir. 2005).
  After dismissing Edwards’s deliberate indifference
claim, the district court declined to exercise supplemental
jurisdiction over the state-law medical negligence claim.
In this situation, where all the claims relate to the same
set of operative facts, we will ordinarily reinstate the
state-law claim along with the reinstated federal claim.
See Albany Bank & Trust Co. v. Exxon Mobil Corp., 310
F.3d 969, 975 (7th Cir. 2002); Armstrong v. Squadrito, 152
F.3d 564, 582 (7th Cir. 1998). Edwards’s state-law negli-
gence claim relates to the same set of operative facts as
his Eighth Amendment claim for deliberate indifference,
and therefore we reinstate that claim as to all defendants.
                                               REVERSED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-7-07